Citation Nr: 0531122	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-31 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for depression, on a 
direct basis, secondary to diabetes mellitus or Agent Orange 
exposure.  

3.  Entitlement to service connection for an itching 
condition, on a direct basis, secondary to diabetes mellitus 
or Agent Orange exposure.  

4.  Entitlement to service connection for refractive error 
and or presbyopia (claimed as bad eyesight), on a direct 
basis, secondary to diabetes mellitus or Agent Orange 
exposure.  

5.  Entitlement to service connection for skin cancer, on a 
direct basis, secondary to diabetes mellitus or Agent Orange 
exposure.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
March 1971.  The veteran served in Vietnam from June 1970 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 rating decision of the 
Little Rock Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

The veteran testified at a videoconference hearing before the 
undersigned in April 2005.  A copy of the transcript is of 
record in the claims file.  

The Board notes that July 2001 VA treatment records raise the 
issue of entitlement to service connection for post traumatic 
stress disorder (PTSD).  However, as the only issues 
currently before the Board are those set forth on the title 
page of this decision, the issue of service connection for 
PTSD is referred to the RO for appropriate action.

The issue of hypertension being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  There is no competent medical evidence of record that 
links the veteran's depression with his active service, his 
service-connected diabetes mellitus or attributes depression 
to Agent Orange exposure.  

3.  The veteran does not have an itching condition on a 
direct basis, secondary to service-connected diabetes 
mellitus, nor attributable to Agent Orange exposure.  

4.  The veteran's refractive error presbyopia (claimed as bad 
eyesight) is not secondary to service-connected diabetes 
mellitus, nor attributable to Agent Orange exposure, and is 
not a disease for VA purposes.  

5.  The veteran does not have skin cancer.  


CONCLUSIONS OF LAW

The claimed itching condition, depression, skin cancer, or 
refractive error or presbyopia (claimed as bad eye sight) are 
neither due to service, secondary to the service-connected 
diabetes mellitus, nor due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) 3.310, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters issued in August 2001 and 
December 2002, the December 2001 rating decision, and the 
September 2003 statement of the case (SOC).  In addition, the 
August 2001 and December 2002 RO letters, and the September 
2003 SOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the August 2001 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial December 2001 unfavorable AOJ decision that is 
the basis of this appeal.

In this respect, the August 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the subsequent December 2002 RO letter, 
the reasons and bases of the December 2001 rating decision, 
and the September 2003 SOC, specifically explained to the 
appellant what the evidence must show in order to establish 
entitlement to claims on appeal.  Furthermore, although it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. §  3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's August 2001 and December 
2002 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the September 2003 SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Service Connection 

The veteran asserts that he has an itching condition, 
depression, skin cancer, and refractive error and or 
presbyopia (claimed as poor eyesight) on a direct basis, 
secondary to his service-connected diabetes mellitus or due, 
in the alternative to Agent Orange exposure.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

As for service connection due to Agent Orange, if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran served in the Army in Vietnam from June 1970 to 
March 1971, and is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f).  

Itching condition

A review of the record reveals that there are no findings, 
treatment, or diagnosis of itching or an itching condition 
during service.  On separation examination, in March 1971, 
examination of the skin proved normal.  The veteran indicated 
that he was in good health.  

After service, the veteran underwent a VA examination in 
March 2003 in connection with this claim.  The veteran 
indicated, in pertinent part, that he had an itch since 
service and was treated with Benadryl.  He related that he 
had an episode of itching about three times per month.  He 
stated that he did not receive treatment for the condition at 
the time of examination.  He also noted he scratched, 
although he tried not to, and he did not know of any 
aggravating factors.  The diagnostic impression was 
itching/pruritus that occurred about three times per month, 
currently not treated since service.  

There is no medical evidence of record, private or VA, which 
attributes the veteran's itching condition to service, or 
secondary to his service-connected diabetes or to Agent 
Orange exposure.  Only the veteran's statements of such 
associate the veteran's itching condition to service, or 
secondary to his service-connected diabetes or to Agent 
Orange exposure.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, an itching condition 
is not a presumptive disease based on Agent Orange exposure.  
See 38 C.F.R. § 3.307.  In the absence of competent medical 
evidence linking the veteran's itching condition to service 
or to a service-connected disability, or to Agent Orange 
exposure, the Board must find that the preponderance of the 
evidence is against the claim of service connection for an 
itching condition on a direct basis or as secondary to his 
service-connected diabetes mellitus or to Agent Orange 
exposure.  

Depression

The veteran claims to have depression on a direct basis, due 
to his service-connected diabetes mellitus or in the 
alternative, due to Agent Orange exposure.  

A review of the record reveals no findings, treatment, or 
diagnosis of depression during service.  On separation 
examination in March 1971, a psychiatric evaluation found the 
veteran to be clinically normal.  

After service, the veteran was referred to the mental health 
clinic for depression.  Per July 2001 VA medical notations, 
he complained that he felt depressed most of the time.  It 
was noted that his primary care physician treated him with 
the use of Fluoxetine and he noticed a moderate amount of 
improvement in his mood since taking the medication.  He 
denied any psychiatric hospitalizations, but claimed to be an 
alcoholic.  Mental status examination revealed the veteran 
displayed normal psychomotor status and no unusual 
mannerisms.  His affect was depressed and worried.  He denied 
suicidal and homicidal ideation.  He did not appear 
psychotic.  However, upon examination, the veteran was found 
to have a history consistent with depression, although his 
alcohol dependence precluded the examiner from rendering an 
official diagnosis at this time.  The examiner also noted 
that alcohol dependency  was a major contributor to 
depression, and that the veteran would likely benefit greatly 
if he were to discontinue drinking alcohol.  Nevertheless, 
the veteran was diagnosed with major depressive disorder, 
mild; rule out alcohol induced mood disorder; and alcohol 
dependency.  Lastly, the examiner noted that a complete 
evaluation for PTSD was beyond the scope of this interview, 
but that with a history of reported traumatic events and 
nightmares, he should be reassessed for PTSD in the future. 

The veteran testified at a videoconference hearing in 
April 2005.  At that time, he indicated that he had been 
diagnosed with depression, but he had not had any physician 
attribute his depression to his service-connected diabetes 
mellitus.  

There is no medical evidence of record, private or VA, which 
attributes the veteran's depression to service, or secondary 
to his service-connected diabetes mellitus or to Agent Orange 
exposure.  Specifically, the veteran testified at hearing 
that no doctor has indicated that his depression is related 
to his diabetes mellitus.  Further, depression is not a 
presumptive disease based on Agent Orange exposure.  See 
38 C.F.R. § 3.307.  Again, the veteran's statements alone, 
with his lack of medical expertise, is insufficient to 
establish the etiology of the veteran's depression.  See 
Espiritu.  Since depression is not shown in the service 
medical records; the medical evidence has not attributed 
depression to service, the veteran's diabetes mellitus, or to 
Agent Orange exposure; and depression is not a presumptive 
disease based on Agent Orange exposure, there is no basis 
upon which service connection for depression can be granted.  
Therefore, the veteran's claim must be denied.  

Refractive error and/or presbyopia

The veteran also claims that he has presbyopia and or 
refractive error, on a direct basis, due to his service-
connected diabetes mellitus or in the alternative, due to 
Agent Orange exposure.  

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 
64 (1992).  Hyperopia is an error of refraction of the eye, 
in which rays of light entering the eye are brought into 
focus behind the retina, as a result of the eyeball being too 
short from front to back.  Dorland's Illustrated Medical 
Dictionary 1349 (28th ed. 1994).  

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996);  Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.  

As noted above, while service connection cannot be granted 
for the symptoms, of "bad eyesight," if there is medical 
evidence which establishes that the veteran has bad eyesight 
as a symptom of any service-connected disability, to include 
the service-connected diabetes mellitus, "bad eyesight" may 
be compensated through the disability evaluation assigned for 
the service-connected disability to which "bad eyesight" is 
attributed.  

The medical evidence of record shows that the veteran 
underwent VA examination in March 2003 in connection with 
this claim.  Refractive error and presbyopia were diagnosed, 
but the examiner indicated that they were not due to diabetes 
mellitus.  Moreover, refractive error and presbyopia are not 
presumptive diseases based on Agent Orange exposure.  See 
38 C.F.R. § 3.307.  To the extent that the veteran has "bad 
eyesight" due to presbyopia or refractive error and those 
conditions are considered to be developmental and are not 
disabilities based on VA law, service connection can not be 
granted for this condition in this regard.  

Skin cancer

The veteran also claims that he has skin cancer as a result 
of service, or his service-connected diabetes mellitus or in 
the alternative, due to Agent Orange exposure.  

A review of the record reveals no findings, treatment, or 
diagnosis of a skin cancer on active duty.  On separation 
examination in March 1971, examination of the skin proved 
normal.  

After service, the veteran underwent a VA examination in 
March 2003 in connection with this claim.  The veteran 
indicated, in pertinent part, that he had a growth to his 
left axilla and his anus for about 20 years and that they 
were removed in 1981.  He related that they were benign.  
Examination revealed a scar on his left axilla from the 
surgical site.  He had no other skin lesions.  The diagnosis 
was benign growth removed, biopsied, not evaluated.  

There is no evidence of skin cancer in the medical record.  
The veteran also testified at his videoconference hearing in 
April 2005, that the doctor that removed his benign growths 
was deceased and he was unable to get any medical records of 
that treatment.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, there is 
no competent medical evidence of any skin cancer.  Therefore, 
service connection is denied for skin cancer.   


ORDER

Service connection for an itching condition, depression, 
refractive error and or presbyopia, claimed as "bad 
eyesight," and skin cancer, on a direct basis, secondary to 
diabetes mellitus, and in the alternative due to Agent Orange 
exposure, is denied.  


REMAND

There is additional development necessary regarding the issue 
of entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  

The veteran claims that he has hypertension, secondary to his 
service-connected diabetes mellitus.  In this regard, the 
veteran underwent a VA examination in March 2003.  In 
connection with this examination, the examiner was requested 
to determine if the veteran had hypertension and if so, 
whether it was due to his service-connected diabetes 
mellitus.  The examiner diagnosed essential hypertension, but 
he did not make any findings with regard to its relationship 
to his service-connected diabetes mellitus.  This opinion 
needs to be rendered prior to final adjudication of the 
claim.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's 
inpatient and outpatient psychiatric  
treatment records, if any, not already of 
record from VA regarding treatment for 
hypertension, prepared during and since 
2003.   

2.  The veteran should be scheduled for a 
VA hypertension examination.  All 
indicated studies, should be obtained.  
The claims folder should be made 
available to the examiner prior to 
examination of the veteran.  The examiner 
should then provide an opinion as to 
whether the veteran has hypertension.  If 
so, the examiner should indicate whether 
it is at least as likely as not due to 
active service, and/or proximately due to 
or aggravated by the service-connected 
diabetes mellitus.  A rationale should be 
provided for any opinion rendered.  

3.  Readjudicate the issue of entitlement 
to service connection for hypertension on 
a direct basis, or secondary to service-
connected diabetes mellitus.  The RO 
should evaluate the claim in light of the 
findings of Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


